


Exhibit 10.1
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
Electronics, Inc. (the “Company”). The summary also includes compensation of the
Company’s current Chief Executive Officer, Chief Financial Officer, and the
three other most highly compensated executive officers, who will be referred to
herein as our “Named Executive Officers.”
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company’s registration
statement on Form 10, which the Securities and Exchange Commission declared
effective on October 7, 2014 (“Form 10”). The Company was a wholly owned
subsidiary of Kimball International, Inc. (“former Parent”) and as of 5:00 p.m.
New York time on October 31, 2014 became a stand-alone public company upon the
completion of a spin-off from former Parent.
Director Compensation
All Outside (non-employee) Directors receive annual compensation of $75,000 for
the year for service as Directors. For the initial organizational activities
relating to the Spin, the Directors received a one-time addition to the annual
retainer of $5,000. The Chairperson of the Audit Committee of the Board of
Directors and the Chairperson of the Compensation and Governance Committee of
the Board of Directors each receive an additional $10,000 annual retainer fee.
The Directors can elect to receive some or all of their annual retainer fees in
shares of Common Stock under the Company’s 2014 Stock Option and Incentive Plan.
Directors are also reimbursed for travel expenses incurred in connection with
Board and Committee meeting attendance.
An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries. Donald D. Charron, Chairman of the Board and Chief
Executive Officer, is a Director of the Company but does not receive
compensation for his service as a Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company’s
executive officers. The following are the current annualized base salaries for
the Company’s Named Executive Officers:
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
642,876


John H. Kahle, Vice President, General Counsel and Secretary
$
397,800


Steven T. Korn, Vice President, North American Operations
$
288,132


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
262,704


Christopher J. Thyen, Vice President, Business Development
$
265,668









--------------------------------------------------------------------------------




Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in former
Parent’s Profit Sharing Incentive Bonus Plan (the “former Parent’s Plan”) during
fiscal year 2014. Under the former Parent’s Plan, cash incentives are accrued
annually and paid in five installments over the succeeding fiscal year. Except
for provisions relating to retirement, death, permanent disability, and certain
other circumstances described in a participant’s employment agreement,
participants must be actively employed on each payment date to be eligible to
receive any unpaid cash incentive installment. The total amount of cash
incentives accrued and authorized to be paid to the Named Executive Officers
based on former Parent’s fiscal year 2014 results is listed below. The Named
Executive Officers received an installment of 50% of the payment in August 2014,
12.5% was paid in each of September 2014, January 2015, and April 2015, and the
remaining 12.5% will be paid in June 2015.
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
548,912


John H. Kahle, Vice President, General Counsel and Secretary
$
338,130


Steven T. Korn, Vice President, North American Operations
$
247,034


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
220,909


Christopher J. Thyen, Vice President, Business Development
$
219,204



Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Company’s 2014 Stock Option and Incentive Plan consisting of:
incentive stock options, stock appreciation rights, restricted shares,
unrestricted shares, restricted share units, or performance shares and
performance units.
During August 2013, the Named Executive Officers were awarded grants of
performance shares under former Parent’s 2003 Amended and Restated Stock Option
and Incentive Plan (the “former Parent’s 2003 Plan”). Under the former Parent’s
2003 Plan, performance shares include both an annual performance share (“APS”)
award and a long-term performance share (“LTPS”) award with one-fifth (1/5) of
the LTPS award vesting annually over the succeeding five-year period.
The following table summarizes the performance shares issued in former Parent’s
Common Stock during August 2014 to the Company’s Named Executive Officers
pursuant to their August 2013 performance share awards, which were applicable to
fiscal year 2014 performance under former Parent’s 2003 Plan:
 
FY 2014
APS Grant
(Shares Issued) (1)
 
FY 2014
LTPS Grant
(Shares Issued) (1)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
6,825


 
30,700


John H. Kahle, Vice President, General Counsel and Secretary
6,375


 
31,300


Steven T. Korn, Vice President, North American Operations
3,185


 
5,900


Michael K. Sergesketter, Vice President, Chief Financial Officer
3,185


 
5,900


Christopher J. Thyen, Vice President, Business Development
3,185


 
5,900


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

Pursuant to the Company’s 2014 Stock Option and Incentive Plan, performance
shares include both an annual performance share (“APS”) award and a long-term
performance share (“LTPS”) award with the award vesting annually over a
specified period.
The following table summarizes the maximum number of performance shares granted
in June 2014 and February 2015 to the Company’s Named Executive Officers for
fiscal year 2015:




--------------------------------------------------------------------------------




 
APS Award
 (number of
 shares) (1)
 
APS Award
 (number of
 shares) (2)
 
LTPS Award
 (number of
 shares) (1)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
10,282


 
—


 
32,980


John H. Kahle, Vice President, General Counsel and Secretary
10,282


 
—


 
32,980


Steven T. Korn, Vice President, North American Operations
4,850


 
5,563


 
6,596


Michael K. Sergesketter, Vice President, Chief Financial Officer
4,850


 
3,949


 
6,596


Christopher J. Thyen, Vice President, Business Development
4,850


 
4,237


 
6,596


 
 
 
 
 
 
(1) Shares granted in June 2014 for the fiscal year 2015 performance period
under former Parent’s 2003 Plan in former Parent’s stock. On December 2, 2014,
these outstanding awards were amended to provide an equitable adjustment and to
be granted in the Company’s stock. These shares have been increased due to the
spin-off by an adjustment factor of 1.94 in accordance with the terms of the
plans.
(2) Additional shares granted in February 2015 for the fiscal year 2015
performance period under the Company’s 2014 Stock Option and Incentive Plan. The
purpose is to bring certain members of the Company’s management team and other
key employees closer to their market value for total compensation and
compensation mix as well as to recognize exceptional performance and
contributions during the spin-off.

The number of shares to be issued will be dependent upon the percentage payout
under the Company’s 2014 Stock Option and Incentive Plan. The annual performance
shares vest after the end of the Company’s fiscal year. Refer to the Company’s
registration statement on Form 10 for further details.
Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee of the
Board of Directors. Each eligible employee’s Company contribution is defined as
a percent of eligible compensation, the percent being identical for all eligible
employees, including Named Executive Officers. Participant contributions are
fully vested immediately, and Company contributions are fully vested after five
years of participation. All Named Executive Officers are fully vested. The
Retirement Plan is fully funded. For those eligible employees who, under the
1986 Tax Reform Act, are deemed to be highly compensated, their individual
Company contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (“SERP”) in which the Company contributes
to the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.




